[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                    FEB 8, 2007
                                 No. 06-14119                    THOMAS K. KAHN
                             Non-Argument Calendar                    CLERK
                           ________________________

                         D. C. Docket No. 05-00039-CR-6

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

KEVIN JEROME SMART,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                         _________________________

                                 (February 8, 2007)

Before DUBINA, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

      Kevin Jerome Smart appeals his 96-month sentence and $2,000 fine for

possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1).
After a thorough review of the record, we affirm.

      Smart was indicted on one count each of possession with intent to distribute

cocaine powder, possession with intent to distribute marijuana, and possession of a

firearm in furtherance of a drug trafficking crime, in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 924(c)(1)(A). Smart subsequently pleaded guilty to

the charge of possession with intent to distribute cocaine pursuant to a written plea

agreement.

      The underlying facts are as follows: Smart was apprehended during a traffic

stop and, when he exited the car, a bag of cocaine fell on the ground. During a

subsequent search, officers found marijuana and a gun in Smart’s car. When Smart

was processed at the police station, officers found more traces of cocaine and

marijuana in Smart’s underwear. In all, Smart possessed 5.58 grams of cocaine

powder and 9.41 grams of marijuana.

      The probation officer prepared a presentence investigation report (“PSI”),

calculating a total offense level of 12, and a criminal history VI, which resulted in

a guidelines range of 30-37 months’ imprisonment. The PSI listed numerous

criminal convictions, many of which involved drug and weapons offenses, and the

probation officer noted that an upward departure in the criminal history might be

warranted, but it did not expressly address the possibility of a variance. With



                                           2
regard to Smart’s ability to pay a fine, the probation officer indicated that, “Smart

does not have any significant gainful employment history and does not have any

marketable skills. However, he is young and employable. Therefore, he appears to

have the ability to pay a minimal fine.” Smart did not object to the statement

regarding his ability to pay.

       At the sentencing hearing, the district court initially asked if Smart had

reviewed the report with defense counsel and was ready to proceed, and he

responded in the affirmative.1 Smart asserted that the PSI should have reported

that he had worked all his life for his father. However, the district court did not

give credence to this claim. Citing Smart’s prior offenses, the district court said,

“It doesn’t seem to me that you have done anything but be a professional

criminal.” Smart made no other objection to the PSI. In particular, Smart did not

object to the finding about his ability to pay or to the amount of time that he had to

review the PSI. Smart argued for a sentence within the guideline range, noting that

he was already serving a five-year sentence on state charges resulting from the



       1
           Before concluding the sentencing hearing, the district court asked Smart’s counsel, “You
want to preserve all of your objections and arguments, do you not, Mr. Hamilton?” In response to
counsel’s affirmative answer, the district court said, “You do not need to rearticulate those. They
will be deemed not waived, including the argument that the sentence should be within the
parameters of the advisory guidelines.” Presumably, Smart is referring to this exchange when he
says that he reserved all of his objections. However, the district court said that counsel did not need
to “rearticulate” the arguments already made, but Smart did not object to the amount of time he had
to review the PSI.

                                                  3
same transaction.

      Considering the sentencing factors in 18 U.S.C. § 3553(a) and Smart’s

lengthy criminal history, the district court sentenced Smart outside the guideline

range to 96 months’ imprisonment, finding, “there’s a need to protect the public

from further crimes of this defendant.” Smart now appeals, challenging (1) the

upward departure and the failure to give notice of an upward departure; (2) the

imposition of a fine; and (3) the reasonableness of his sentence.

      1. Departure

      Smart argues that the district court made him a “virtual” career criminal by

imposing an upward departure, and he asserts that a sentence at the high end of the

guideline range along with the state court sentence he was already serving, would

have provided time for him to receive treatment and counseling, “eliminat[ing] any

danger to the public.” Smart further argues that, if the district court felt an upward

departure was merited, it was required to give notice and use a step-by-step

analysis, which it failed to do.

      We review the district court’s application of the guidelines de novo. United

States v. Wilks, 464 F.3d 1240, 1242 (11th Cir.), cert. denied, 127 S. Ct. 693

(2006). Pursuant to U.S.S.G. § 4A1.3, in certain circumstances, a court may depart

upward or downward from the sentencing guidelines when sentencing a defendant.



                                          4
After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621

(2005), however, a judge also has discretion to apply a sentence outside the

guidelines based on the sentencing factors in § 3553(a) without employing a

departure. See United States v. Eldick, 443 F.3d 783, 788 n. 2 (11th Cir.), cert.

denied, 127 S. Ct. 251 (2006). In evaluating whether the district court employed a

departure or exercised its discretion under 18 U.S.C. § 3553(a), this court has

considered it important that the district court (1) did not cite to a guidelines

departure provision and (2) specifically found the guidelines to be inadequate. Id.

      Here, the district court did not refer to a guidelines departure provision. On

the contrary, the court specifically stated that it was sentencing Smart above the

guidelines range based on the sentencing factors in § 3553(a) and due to the need

to protect the public. The district court’s references to the fact that Smart did not

meet the definition of a career criminal seem to simply express its dissatisfaction

with the adequacy of the guidelines. Furthermore, if the district court had applied a

departure and sentenced Smart as a career criminal under the guidelines, the

guideline range would have been 151-188 months. U.S.S.G. § 4B1.1(b); U.S.S.G.

Chapter 5, Part A. Accordingly, we conclude that the district court applied a

variance rather than a departure. See Eldick, 443 F.3d at 788 n. 2. Therefore, to

the extent that Smart is arguing that the district court inappropriately applied a



                                            5
departure, these arguments are inapposite.2 See id.

       Smart next argues that he did not have the statutory ten-day period to review

the PSI. Where the defendant fails to raise an issue in the district court, our review

is for plain error. United States v. Shelton, 400 F.3d 1325, 1328 (11th Cir. 2005).

Under the plain error standard, we may not reverse unless there is “(1) error,

(2) that is plain, and (3) that affects substantial rights.” Id. at 1328-29 (quotation

marks removed). If these three conditions are met, we may reverse only if “(4) the

error seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. at 1329 (quotations marks removed).

       Under 18 U.S.C. § 3552(d), a defendant is entitled to ten days to review the

PSI before the sentencing hearing, but the right is waivable. 18 U.S.C. § 3552(d).

The waiver must be “knowing and voluntary.” “[T]o ensure that waiver of a

constitutional or a significant statutory right is knowing and voluntary, the district



       2
           Under Fed. R. Crim. P. 32(h), a court is required to give a defendant “reasonable notice”
that it is contemplating a departure “on a ground not identified for departure either in the
presentence report or in a party’s prehearing submission.” Fed. R. Crim. P. 32(h); see also Burns
v. United States, 501 U.S. 129, 138, 111 S. Ct. 2182, 2187, 115 L. Ed. 2d 123 (1998). However,
where the court sentences outside the guidelines range based on a variance, rather than a departure,
the defendant is not entitled to notice because, post-Booker, “parties are inherently on notice that
the sentencing guidelines range is advisory and that the district court must consider the factors
expressly set out in section 3553(a) when selecting a reasonable sentence between the statutory
minimum and maximum.” United States v. Irizarry, 458 F.3d 1208, 1212 (11th Cir. 2006), pet. for
cert. filed (Oct. 26, 2006) (No. 06-7517). As discussed above, the district court employed a variance
rather than a departure. Therefore, Smart was not entitled to advanced notice of the increased
sentence. See Irizarry, 458 F.3d at 1212.

                                                 6
court must explicitly question the defendant about his understanding of his

decision unless it is manifestly clear from the record that the defendant fully

understands the significance of the waiver.” United States v. Davenport, 151 F.3d
1325, 1328 (11th Cir. 1998).

      Here, Smart claims he had only eight days to review the PSI. Before

imposing the sentence, the district court asked Smart if he had read the report and

if he had the opportunity to review the report with his attorney. Smart answered

yes to both questions and also indicated that he had no additional objections to the

report except to add that he had worked for his father. The district court then

proceeded with the sentencing hearing. Smart did not move for a continuance or

otherwise object to the amount of time he had to review the PSI. Accordingly, the

district court did not plainly err by proceeding with the sentencing based on the

presumption that Smart had waived any objection to the amount of time that he had

to review the PSI.

      2. Ability to Pay

      Smart also argues that the district court did not properly consider his ability

to pay a fine in light of his (1) lack of education and vocational skills, (2) existing

child support obligations, (3) need for court-appointed counsel, and (4) low paying,

questionable job with his father.



                                            7
       Because Smart failed to object to the district court’s imposition of the fine,

we review for plain error. United States v. Hernandez, 160 F.3d 661, 665 (11th

Cir. 1998).

       The district court is required to impose a fine unless the “defendant

establishes that he is unable to pay and is not likely to be able to pay any fine.”

U.S.S.G. § 5E1.2(a). The burden of proof is on the defendant to establish that he

cannot pay a fine. Hernandez, 160 F.3d at 665. Once the district court has

determined that a fine is appropriate, it should consider certain factors, such as the

seriousness of the offense, the defendant’s ability to pay, and any restitution the

defendant is obligated to make, in determining the amount of the fine. U.S.S.G.

§ 5E1.2(d). “As long as the record reflects the district court’s consideration of the

pertinent factors prior to imposing the fine[,]” the district court does not have to

make specific findings of fact with regard to the factors. Hernandez, 160 F.3d at

665-66. Furthermore, where the defendant does not object to the imposition of the

fine, the district court does not have notice that it needs to make specific findings

of fact. Id. at 666.

       Here, Smart did not object to the district court’s finding that “he is youthful,

and he has the ability to work and earn money and make some payment.” Nor did

he present any evidence or argument, prior to his argument on appeal, that he did



                                           8
not have the ability to pay a fine. Accordingly, Smart did not meet his burden of

proving that he was unable to pay a fine.

      Furthermore, the record supports the conclusion that a $2,000 fine was

appropriate. Under U.S.S.G. § 5E1.2(c)(4), the guideline range was $3,000 to

$1,000,000. (PSI ¶ 70). The district court indicated that it had considered Smart’s

ability to pay when it said, “The defendant does not have an ability to pay a fine

within the guidelines range, but he does have the ability . . . to work and earn

money and make some payment.” Accordingly, the district court imposed a fine

below the guideline range. Additionally, the district court indicated that it believed

the crime involved needed to be taken seriously. Furthermore, Smart was not

obligated to pay any restitution. In light of these factors, the district court did not

plainly err by imposing a $2,000 fine.

      3. Reasonableness

      After Booker, we review a defendant’s ultimate sentence for reasonableness

in light of the § 3553(a) sentencing factors. United States v. Winingear, 422 F.3d
1241, 1244 (11th Cir. 2005); United States v. Crawford, 407F.3d 1174, 1179 (11th

Cir. 2005). Additionally, the district court is still required to correctly calculate the

guidelines range. See United States v. Lee, 427 F.3d 881, 892 (11th Cir. 2005),

cert. denied, 126 S. Ct. 1447 (2006). Smart bears the burden of showing that his



                                            9
sentence was unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005).

         Smart does not dispute the district court’s calculation of the sentencing

guideline range. The question, then, is whether the final sentence imposed was

reasonable in light of the § 3553(a) factors. See Winingear, 422 F.3d at 1246. In

determining a reasonable sentence under § 3553(a), a court should consider, inter

alia, (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the need for the sentence imposed to reflect the

seriousness of the offense, deter criminal conduct, and protect the public from

further crimes of the defendant, (3) the kinds of sentences available, and (4) the

sentencing guidelines. 18 U.S.C. § 3553(a). The district court does not need to

explicitly consider every factor from § 3553(a) on the record; some indication in

the record that the court adequately and properly considered appropriate factors in

conjunction with the sentence will be sufficient. United States v. Scott, 426 F.3d
1324, 1329 (11th Cir. 2005).

         Here, the district court indicated that it had considered several of the factors,

including the history and characteristics of the defendant such as Smart’s numerous

prior convictions, the need to protect the public, and the statutory maximum

sentence of 20 years. Accordingly, the record demonstrates that the district court



                                             10
considered facts and circumstances falling within § 3553(a)’s factors. See Scott,
426 F.3d at 1329-30. Furthermore, although the court imposed a sentence above

the guideline range, the sentence was well below the statutory maximum, an

indication of reasonableness. See Winingear, 422 F.3d at 1246. Thus, we

conclude Smart’s sentence was reasonable.

      For the foregoing reasons, we AFFIRM.




                                         11